Los hechos están expresados en la opinión.
El Juez Asociado Se. HutchisoN,
emitió la opinión del tribunal.
A Pedro Magariño se le imputó un delito de hurto de mayor cuantía porque allá el día 2 de noviembre de 1916 o con anterioridad a sea fecha sustrajo ilegalmente del Departa-mento de Educación, en San Juan, diez rollos de sellos de correo valorados en cien dólares, pertenecientes. a El Pueblo de Puerto Rico.
El juicio se celebró por jurado que lo declaró culpable dei delito imputádole, siendo condenado a la pena de un año ele presidio con trabajos forzados, contra cuya sentencia apeló para ante este tribunal.
El apelante ha presentado alegato y también informó oral-mente, y sólo expresa que no puede ser declarado culpable del delito de hurto de mayor cuantía porque no se probó que los sellos tomados por él tuvieran un valor de cien dólares o más, y que las declaraciones de las personas que lo acusan deben mirarse con cautela porque son cómplices.
Hemos examinado la prueba y la creemos suficiente para sostener la sentencia condenatoria. De ella aparece que en el Departamento de Educación, de donde el acusado era men-sajero, allá por el clía-1 de noviembre, 1916, se compraron sellos de correo, de distintas denominaciones, por valor de cerca de quinientos dólares; que al día siguiente, por la ma-ñana, se encontró abierta una de las puertas de la oficina de propiedad y cuentas, así como abierta también la caja donde se guardaban los sellos, de los que faltaban por valor de cien dólares; que el acusado, quien tenía libre acceso a todos los *830salones del departamento, entregó a uno de los testigos cinco rollos de sellos de a dos centavos, de quinientos sellos cada rollo, para ser vendidos, como en efecto fuer un algunos ven-didos por él y por otro testigo, y que al devolver al acusado el resto de los sellos no vendidos éste le dijo que no se los en-tregara, que- los echara al agua porque en aquel mismo día habían mandado a buscar del Departamento de Educación a la detective; que la detective ocupó en varias casas de San Juan algunos de los sellos vendidos que eran de la misma clase y taladro que los sustraídos; y que, cuando el acusado fué arrestado, confesó su culpabilidad ante dos testigos. La con-fesión de culpabilidad, aunque no determina la cantidad de sellos hurtados, corroborada por la entrega por el acusado de parte de los sellos de la clase sustraída, es suficiente para conectarle con el delito y por tanto para sostener el veredicto en cuanto al hurto. Demostrada la oportunidad que tuyo el acusado para llevar el resto de los rollos que faltaban, además de la prueba de que éstos desaparecieron durante la misma no-che en que él hurtó la parte a que se refiere la prueba directa y no existiendo motivo para sospechar de ninguna otra persona, entendemos, como decimos antes, que la prueba del hurto de todos los sellos que faltaban es suficiente-y que no era necesa-rio' que aparecieran todos los sustraídos.
Lo? testigos que vendieron los sellos, si en manera alguna pueden ser considerados como cómplices del acusado, han sido suficientemente corroborados.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.